                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    4 702.893.3383
                      FAX: 702.893.3789
                    5 Attorneys for Defendants
                      Las Vegas Metropolitan Police Department
                    6 and Officer Solon McGill

                    7
                                                     UNITED STATES DISTRICT COURT
                    8
                                                            DISTRICT OF NEVADA
                    9
                                                                       ***
                   10
                      SOFIA VELADORES, individually, and as               CASE NO. 2:17-cv-0062-RFB-VCF
                   11 special administrator of the ESTATE OF
                      ROBERTO SANCHEZ, and as Guardian ad                 STIPULATION AND ORDER TO
                   12 Litem of D.S. and I.S. and Rogelio Sanchez,         EXTEND THE DEADLINE FOR
                      individually,                                       DEFENDANTS TO FILE THEIR REPLY
                   13                                                     IN SUPPORT OF THEIR MOTION FOR
                                     Plaintiff,                           SUMMARY JUDGMENT
                   14
                              vs.                                         SECOND REQUEST
                   15
                      LAS VEGAS METROPOLITIAN POLICE
                   16 DEPARTMENT, a political subdivision of the
                      State of Nevada; OFFICER SOLON
                   17 MCGILL, individually; DOES I through 10,
                      inclusive;
                   18
                                     Defendants.
                   19

                   20            Pursuant to LR 6-1 and LR 26-4, the parties, by and through their respective counsel of
                   21 record, hereby stipulate and request that this Court extend the deadline to file Defendant’s Reply

                   22 in Support of Motion for Summary Judgment in the above-captioned case thirty days (30) days, up

                   23 to and including August 7, 2019.

                   24            This Request for an extension of time is not sought for any improper purpose or other
                   25 purpose of delay. This request for extension is based upon the following:

                   26            Counsel for Defendants has been occupied in preparing for trial in Lige v. Clark County,
                   27 2:16-cv-603-JAD-BNW, set to begin on July 16, 2019. Counsel has prepared for and attended a

                   28 Settlement Conference in this matter on June 27, 2019 and will be attending an additional
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4823-1420-7131.1
ATTORNEYS AT LAW
                    1 conference on July 3, 2019.

                    2            WHEREFORE, the parties respectfully request that this Court extend the time for the

                    3 Defendants to file their Reply in Support of Motion for Summary Judgment by thirty (30) days

                    4 from the current deadline of July 8, 2019 up to and including August 7, 2019.

                    5    DATED this 1st day of July, 2019.             DATED this 1st day of July, 2019.
                    6    LEWIS BRISBOIS BISGAARD & SMITH               LADAH LAW FIRM
                    7
                         /s/ Robert W. Freeman                         /s/ Joseph C. Chu
                    8    Robert W. Freeman, Jr., Esq.                  Ramzy Paul Ladah, Esq.
                         Nevada Bar No. 3062                           Nevada Bar No. 11405
                    9    6385 S. Rainbow Blvd., Suite 600              Joseph C. Chu, Esq.
                   10    Las Vegas, Nevada 89118                       Nevada Bar No. 11082
                         Attorneys for Defendants                      517 S. Third Street
                   11                                                  Las Vegas, Nevada 89101

                   12                                                  Rodolfo Gonzales, Esq.
                                                                       Nevada Bar No. 12751
                   13                                                  THE LAW OFFICE OF RODOLFO
                   14                                                  GONZALEZ
                                                                       3175 S. Nellis Blvd., Suite A
                   15                                                  Las Vegas, Nevada 89121
                                                                       Attorneys for Plaintiff
                   16

                   17                                              ORDER
                   18                      IT IS SO ORDERED.
                   19                       2nd day of ______________,
                                 Dated this ___          July          2019.
                   20

                   21
                                                                   ______________________________________
                   22                                              RICHARD F. BOULWARE, II
                   23                                              UNITED STATES DISTRICT JUDGE

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4823-1420-7131.1                               2
